OPINION
By THE COURT:
A motion is presented by appellant stating that “the attorneys for appellants cannot adequately argue the contentions of appellants unless an extension of time is granted within which the Bill of Exceptions, Assignment of Errors and Appellants Brief may be filed.”
The motion requests an extension of 60 days within which appellants may file their Bill of Exceptions, Assignment of Errors and Brief. With the motion is an entry sustaining it, approved by counsel for all parties.
We assume that this appeal is prosecuted as a matter' of right and *318that the extender requested refers to the time when the Bill of Exceptions shall be filed in the trial court. This time limitation is fixed by statute, §2945.65 R. C., “which in no case shall be more than 30 days from the overruling of the motion for a new trial.”
We have no authority to extend the tíme for filing the Bill of Exceptions in this case in the trial court.
If, after the Bill of Exceptions is settled and allowed in the trial court and filed in this court, appellants find that they have good cause for an extender of time within which to file assignments of error and briefs in this court, they may within the time provided in Rule VII (2) of the Rules of Practice of this court, 191 Oh Ap xxxviii, xl, make application for an extender.
The motion will be overruled.
HORNBECK, PJ, WISEMAN and CRAWFORD, JJ, concur.